HAYS, Circuit Judge
(dissenting):
I dissent.
Analysis of this case begins, and could very well end, with the excellent opinion of Judge Mansfield in Menechino v. Oswald, 430 F.2d 403 (2d Cir. 1970), cert. denied, 400 U.S. 1023 (1971). In Menechino plaintiff sought a variety of due process rights in parole hearings, including “specification of the grounds and underlying facts upon which the determination is based.” Id. at 404, 405. The district court granted summary judgment for the state, 311 F.Supp. 319 (S.D.N.Y.1970), and we affirmed without qualification. The majority now claims that the court in Menechino “gave no consideration to partial relief.” I find no basis for this conclusion.
The opinion in Menechino does not suggest that the court had failed to consider any part of the relief requested. The opinion says only that a statement of reasons is requested and that the denial of such a statement is affirmed. If petitioner was entitled to part of what he requested1 the court should have granted him that part. Fed.R.Civ.P. 54(c). Nothing in the logic of the opinion in Menechino supports a distinction between a statement of reasons and the other procedural rights which the majority concedes were denied there. The court based its decision on a determination that a parole hearing is not an adversary proceeding and does not “necessarily” resolve disputed issues of fact, id. at 407-408; that the plaintiff did not “presently enjoy” an interest of the type protected by procedural due process, id. at 408; that imposition of due process requirements, “including preparation of written decisions” would “enormously” increase the *936administrative burdens on the board, id. at 410; that judicial supervision of parole would involve the federal judiciary in “non-legal, non-judicial determinations for which it is not equipped by training or experience,” id. at 412; and that recognition of limited due process rights would “no doubt ... be followed by demands . . . for the full panoply of procedural rights,” id. The opinion in Menechino provides no basis for the position that its reasoning, which logically applies to all the relief requested by plaintiff there, was not intended to apply to requests for statements of reasons.
Other courts have construed Menechi-no to refuse a statement of reasons. In Lewis v. Rockefeller, 305 F.Supp. 258 (S.D.N.Y.1969), aff’d, 431 F.2d 368 (2d Cir. 1970), plaintiff claimed that New York’s parole board violated his constitutional rights by, inter alia, “failing to support final decisions with specific findings of fact.” 305 F.Supp. at 259. In an opinion by Judge Feinberg (who dissented in Menechino) the court found it necessary only to cite Menechino as the ground for finding plaintiff’s constitutional claim frivolous and for affirming the lower court’s refusal to convene a three-judge district court. 431 F.2d at 371. See also Farries v. United States Board of Parole, 484 F.2d 948, 949 (7th Cir. 1973), which likewise interpreted Menechino to deny a statement of reasons.
The majority believes that since Me-nechino the applicable law has been changed by virtue of the holding of Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), that a parolee is entitled to certain due process rights before revocation of his parole. The majority holds that Morris-sey, by rejecting the view that parole is a privilege rather than a right, superseded the determination in Menechi-no that a prisoner lacks an “interest” of the type which entitles him to procedural due process. I cannot agree.
Morrissey dealt with the due process rights of one already paroled. To insure that the holding of the case would not be extended to those still incarcerated the Court quoted the following from the decision of this court in United States ex rel. Bey v. Connecticut State Board of Parole, 443 F.2d 1079, 1086 (2d Cir.), vacated as moot, 404 U.S. 879, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1971):
“It is not sophistic to attach greater importance to a person’s justifiable reliance in maintaining his conditional freedom so long as he abides by the conditions of his release, than to his mere anticipation or hope of freedom.” 408 U.S. at 482 n. 8, 92 S.Ct. at 2601.
The court in Menechino noted the basic difference between the two types of applications even before the decision in Morrissey:
“[T]he determination to be made differs from revocation of parole, where plausible reasons might be advanced in favor of minimum procedural due process.” 430 F.2d at 409.
Menechino justified this distinction on the ground that “[t]he type of interest protected by procedural due process is . usually one presently enjoyed.” Id. at 408.2
Not only has this circuit in Menechino and Lewis v. Rockefeller, supra, but the two other circuits which have addressed the question have decided that due process does not entitle a prisoner to a state*937ment of reasons for denial of parole.3 See Scarpa v. United States Board of Parole, 477 F.2d 278 (5th Cir. 1973) (en banc), vacated as moot, 414 U.S. 809, 94 S.Ct. 79, 38 L.Ed.2d 44 (1974); Mosley v. Ashby, 459 F.2d 477 (3d Cir. 1972); Madden v. New Jersey State Board of Parole, 438 F.2d 1189 (3d Cir. 1971). Cf. Farries v. United States Board of Parole, supra.4
I would reverse the determination of the district court and dismiss the complaint.

. That Menechino continued to press demands for a statement of reasons is clear from a reading of his brief in this court, which includes quotations from passages in Goldberg v. Kelly, 397 U.S. 254, 271, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970), and President’s Commission on Law Enforcement and Administration of Justice, Task Force Report on Corrections 88 (1967), emphasizing the importance of a statement of reasons.


. See also Scarpa v. United States Board of Parole, 477 F.2d 278, 282 and n. 17 (5th Cir. 1973) (en banc), vacated as moot, 414 U.S. 809, 94 S.Ct. 79, 38 L.Ed.2d 44 (1974); Walker v. Oswald, 449 F.2d 481 (2d Cir. 1971).
In Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972), decided the -same day as Morrissey, the Supreme Court declared that a non-tenured teacher at a state college was not entitled to a statement of reasons upon failure of the state to renew his one-year contract. The Court held that such a non-tenured teacher lacks a liberty or property interest protected by due process. With respect to the former the Court held that mere refusal to renew a contract did not deny liberty. Id. at 572-575, 92 S.Ct. 2701-2708.


. The only federal Court of Appeals case cited by the majority, King v. United States, 492 F.2d 1337 (7th Cir. 1974), expressly relied on the Administrative Procedure Act rather than due process. The majority recognizes this, n. 7, ante.


. Moreover, the majority of reported cases in the district courts and the state courts dealing with the issue have also denied inmates a statement of reasons. See Battle v. Norton, 365 F.Supp. 925, 928 (D.Conn.1973); Barradale v. United States Board of Parole, 362 F.Supp. 338, 340 (M.D.Pa.1973); Bradford v. Weinstein, 357 F.Supp. 1127, 1131 (E.D.N.C.1973); Williams v. United States, 327 F.Supp. 986, 987 (S.D.N.Y.1971); Witt v. Arizona ex rel. Eyman, 18 Ariz.App. 120, 500 P.2d 905 (1972).